The offense is murder; penalty assessed at confinement in the penitentiary for a period of ninety-nine years.
There are no bills of exception bringing forward for review the ruling of the trial court.
A motion to quash the venire was made and overruled. From the averments, it appears that the facts were controverted, but the evidence heard upon the motion is not brought forward. The action of the court in overruling the motion, in the state of the record, is binding upon this court.
The sentence is regular in fixing the term of confinement in the penitentiary at not less than two nor more than ninety-nine years.
The motion for new trial presents, by averments, some questions of fact, but, in the absence of the facts, if any, given *Page 82 
to the court in the hearing of the motion, the ruling of the trial court is conclusive.
The judgment is affirmed.
Affirmed.